DETAILED ACTION
In Applicant’s Response filed 10/25/21, Applicant amended claims 1-3, 5-6, 10-11 and 17; and added new claims 21-24. Claims 8-9 and 12-13 were cancelled. Claims 1-7, 10-11 and 14-24 were pending (claims 14-20 had been previously withdrawn).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1, as amended by Examiner's Amendment (see below), is allowable (see reasons for allowance below). Claims 14 and 17-20, which were previously withdrawn from consideration as a result of a restriction requirement, require all the elements of the passive non-linear earplug of claim 1 and, therefore, include all the limitations of an allowable claim. Claims 15-16, which were previously withdrawn, have been cancelled (see Examiner's Amendment below). Pursuant to the procedures set forth in MPEP § 821.04(a),  the restriction requirement between inventions I-III, as set forth in the Office action mailed on 2/24/2020, is hereby withdrawn and claims 14 and 17-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Response to Amendments/Arguments
	Regarding the objections to the claims, Applicant’s amendments filed 10/25/21 have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the claim rejections under 35 USC 103, Applicant's amendments in combination with the amendments made by Examiner's Amendment (provided below) are sufficient to overcome the rejections of record and place the claims in condition for allowance as discussed in detail in the “allowable subject matter” section of this Action. Therefore, the claim rejections under 35 USC 103 have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Benns (attorney of record) on 12/3/21.
The application has been amended as follows:
IN THE CLAIMS:
The claims have been amended as follows:
1. A passive non-linear earplug comprising:
a tapered configuration that is wider at a distal end and narrower at a proximal end, wherein the proximal end is an insertion end and the distal end is an exposed end, and having a channel extending from a distal channel opening formed in a distal end external surface of the distal end of the earplug body to a proximal channel opening formed in a proximal end surface of the proximal end of the earplug body, the earplug body being formed from a shape-memory material and having a shape and a size adapted for being received into an ear canal of a human subject such that, during use, an outside surface of the earplug body presses against tissue surfaces in the ear canal, wherein the distal end external surface is a wider surface than the proximal end surface; and
an acoustic filter having a filter body shaped as a thin planar disk attached to the distal end of the earplug body so as to be outside of the earplug body, the  disk  being sized and positioned  on the earplug body to cover at least 75% of the distal end external surface of the earplug body, the disk  having a first disk surface facing the distal end external surface of the earplug  body, the disk covering the distal channel opening,  the disk having a second disk surface facing away from the distal end external surface, and the disk having one or more holes extending from the first disk surface to the second disk surface such that the one or more holes are aligned with the distal channel opening of the earplug body.

In claim 2, line 3: “the structural tube” has been changed to --the structural tube member--.
In claim 3, line 1: “the structural tube” has been changed to --the structural tube member--.
In claim 3, line 2: “the structural tube” has been changed to --the structural tube member--.

CANCEL claims 15-16
In claim 17, line 3: “two passive non-linear earplugs” has been changed to --two of the passive non-linear earplugs--. 
In claim 17, line 4: “the body” has been changed to --the earplug body--.
In claim 17, line 6: “the body” has been changed to --the earplug body--.
In claim 18, line 2: “earplugs allow” has been changed to --earplugs are configured to allow--.
In claim 18, line 3: “the loud sounds” has been changed to --loud sounds--.
In claim 19, line 1: “passive earplugs” has been changed to --passive non-linear earplugs--.
In claim 20, line 1: “passive earplugs” has been changed to --passive non-linear earplugs--.
In claim 21, line 2: “diameter of about 0.003 inches to about 0.02 inches” has been changed to --diameter ranging from 0.003 inches to 0.02 inches--.
In claim 22, line 1: “the planar disk body” has been changed to --the disk--. 
In claim 22, line 2: “about 0.0005 inches to about 0.005 inches” has been changed to --0.0005 inches to 0.005 inches--.
In claim 24, line 2: “inches, or +/- 50% thereof.” has been changed to --inches.--.
 
ADD the following new claims 25 and 26:
25. The kit of claim 14, wherein each passive non-linear earplug comprises a structural tube member coupled to the earplug body by being located in the channel, wherein the structural tube member has a uniform inner diameter from a structural tube distal end to a structural tube proximal end, wherein the structural tube member has a diameter that is smaller than a diameter of the channel and a diameter of the disk.

26. The kit of claim 25, wherein the structural tube member is integrated with the disk by the structural tube member extending from the first disk surface into and through the distal channel opening of the channel.

Allowable Subject Matter
Claims 1-7, 10-11, 14 and 17-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The subject matter of independent claim 1 could either not be found or was not suggested in the prior art of record. The subject matter not found was a passive non-linear earplug which includes an acoustic filter having a filter body shaped as a thin planar disk attached to the distal end of the earplug body so as to be outside of the earplug body, the disk being sized and positioned on the earplug body to cover at least 75% of the distal end external surface of the earplug body, in combination with the other elements in the claims.
The closest prior art of record is Brown (US 8820470) which discloses an earplug 10 that is configured substantially as recited in claim 1 of the present application. However, in Brown, the disk 26 includes at least one shield 30 and, preferably, includes multiple shields wherein the disk 26 is divided into four quarters alternately defining holes 32 and shields 30, which results in a configuration where the shields 30 make up 50% of the disk and holes 32 make up the remaining 50% of the disk (fig 2; col 4 lines 8-51). As noted by Applicant (pg 9 of arguments; response filed 10/25/21), this configuration of disk 26 makes it impossible for the disk 26 to cover at least 75% cover at least 75% of the distal end external surface of the earplug body. Additionally, as argued by Applicant (pg 10 of arguments; response filed 10/25/21), the disk 26 in Brown fits into the opening 20 in earplug body 12 and thus is not attached to the distal end of the earplug body so as to be outside of the earplug body. Therefore, for at least these reasons, Brown fails to disclose the subject matter of claim 1 of the present application.
Smith (US 6082485) teaches an earplug having a tapered body (fig 1), a channel (3) and a disk (26) positioned so as to be outside of the channel and tapered body (fig 2) wherein the disk (26) has a hole (40) aligned with the channel (fig 1). However, as shown in figure 2, the disk (26) is not attached to the distal end of the earplug body (foam body B; fig 2) because the upper rim 34 is provided between these elements. Additionally, Smith is silent as to how much (or how little) of the distal end external surface of the earplug body is covered by disk 26. Smith teaches that disk 26 has at least one, but “preferably a plurality of sound apertures” (col 1 lines 53-55) and that the disk 26 can contain any number/size of sound apertures (col 3 lines 14-16), but Smith fails to teach that the disk is sized and positioned on the earplug body to cover, specifically, “at least 75%” of the distal end external surface of the earplug body. Thus, for at 
Therefore, for at least the reasons provided above, the prior art of record fails to disclose or suggest the subject matter of claim 1.
Claims 2-7, 10-11 and 21-24 are allowed insofar as they depend directly or indirectly from claim 1 and thus contain the same allowable limitations.
Claims 14 and 17 each require all the elements of the passive non-linear earplug of claim 1 and, therefore, are allowed for at least the same reasons as provided above with respect to claim 1. 
Claims 18-20 are allowed insofar as they depend on claim 17 and thus contain the same allowable limitations as claim 17.
Claims 25-26 are allowed insofar as they depend on claim 14 and thus contain the same allowable limitations as claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Examiner, Art Unit 3786